Citation Nr: 0419540	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-05 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at St. James 
Community Hospital in November 2001.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

According to the March 2002 Statement of the Case, the 
veteran served on active duty from August 1968 to August 
1970.  He has not reported otherwise.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Fort Harrison, 
Montana, which denied reimbursement or payment of the cost of 
unauthorized medical treatment provided at St. James 
Community Hospital in November 2001.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the Regional Office.  Although he was notified 
of the time and date of the hearing by mail, he failed to 
appear and neither furnished an explanation for his failure 
to appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (2003), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  


REMAND

The veteran is seeking entitlement to payment or 
reimbursement for the cost of unauthorized medical treatment 
provided at St. James Community Hospital in November 2001.  

Unauthorized medical expenses may be paid or reimbursed 
pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2002).  

Under 38 U.S.C.A. § 1728, such payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service- connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2003).

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 must be satisfied.  See 
Malone v. Gober, 10 Vet. App. 539, 542.

The provisions of 38 U.S.C.A. § 1725 (also known as The 
Veterans Millennium Health Care and Benefits Act), also 
provide general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and who are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-.1008 
(2003).

In this case, according to the record on appeal, service 
connection is not in effect for any disability and the 
veteran does not contend otherwise.  Likewise, the record 
reflects that the veteran was not an active participant in 
the VA health care system in the 24 months preceding November 
2001, nor does he so contend.  Nonetheless, the veteran 
argues that his claim for reimbursement or payment should be 
granted as "[t]he requirement to use the service or loose 
[sic] my benefits was never explained to me.  It is 
impossible to comply with a rule if you are never informed of 
the rule."  

In this case, the VAMC has only adjudicated the veteran's 
claim under 38 U.S.C.A. § 1725, but has not yet considered 
his claim under 38 U.S.C.A. § 1728.  As set forth above, 
consideration of the veteran's entitlement to reimbursement 
or payment under section 1728 is a prerequisite to 
consideration under section 1725.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the Board considers an issue that has not yet 
been addressed by the RO, the Board must consider:  1) 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, 2) 
whether he or she has been given an adequate opportunity to 
actually submit such evidence and argument, and 3) whether 
the Statement of the Case provided to the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29 (2003).  
If not, the matter must be remanded to the agency of original 
jurisdiction for remedial action to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Under the circumstances of this case, a remand is necessary.  

Accordingly, this case is remanded for the following action:

1.  The VAMC should issue an appropriate 
letter to the veteran and any 
representative advising him of any 
information and evidence needed to 
substantiate and complete his claim for 
reimbursement or payment of unauthorized 
medical expenses, both under 38 U.S.C.A. 
§ 1728 and § 1725, including what part of 
that evidence is to be provided by him 
and what part VA will attempt to obtain 
for him.

2.  After conducting any necessary 
development, the VAMC should readjudicate 
the issue of entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred in November 2001 under 
the provisions of both 38 U.S.C.A. §§ 
1725 and 1728.  If the benefit sought on 
appeal remains denied, the VAMC should 
issue a Supplemental Statement of the 
Case to the veteran and any 
representative and afford him the 
opportunity to respond.  

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




